133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Dewaine SUMMERHILL, Appellant.UNITED STATES of America, Appellee,v.Robert Patrick HICKEY, Appellant.
Nos. 97-2101WA, 97-2102WA.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 9, 1997Filed:  December 17, 1997

Before FAGG, BEAM, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Dewaine Summerhill and Robert Patrick Hickey appeal their fraud-related convictions.  Summerhill and Hickey contend the district court improperly denied their motions for a continuance to prepare for trial.  Additionally, Summerhill raises contentions related to the district court's refusal to grant Summerhill's motion for a separate trial and the sufficiency of the evidence to support the jury's verdicts.  A review of the record shows the parties' claims are without merit.  Because the appeal involves the straightforward application of settled principles of law, a discussion will serve no useful purpose.  We thus affirm the convictions of Summerhill and Hickey without an extended opinion.  See 8th Cir.  R. 47B.